Citation Nr: 9911419	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-28 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left leg deep vein 
thrombosis and venous stasis ulcers, secondary to service-
connected left hip arthroplasty.  

2.  Entitlement to service connection for loss of bowel 
control as secondary to service-connected compression 
fracture of T8 with kyphosis and degenerative changes.  

3.  Entitlement to service connection for neurological 
imbalance, spastic paraparesis, and neuropathy as secondary 
to service-connected compression fracture of T8 with kyphosis 
and degenerative changes and a brain concussion.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a heart condition to include a myocardial infarction as a 
result of surgical treatment by the Department of Veterans 
Affairs. 

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a blood clot to the heart as a result of medical 
treatment by the Department of Veterans Affairs.

6.  Entitlement to an increased rating for left total hip 
replacement currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1947 to 
March 1949 and from September 1954 to December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1988, July 1996, and May 
1997 rating decisions by the Chicago, Illinois, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
September 1988, the RO denied the veteran's original claim 
for service connection for a left leg vascular disorder 
described by the RO as deep vein thrombosis and cellulitis; 
veteran filed a notice of disagreement in March 1989.  
Therefore, that claim remains in appellate status.  The 
procedural history will be explained at length in the body of 
the decision.  With respect to the July 1996 and May 1997 RO 
decisions, the veteran filed a notice of disagreement in June 
1997.  A statement of the case was issued in August 1997, and 
a substantive appeal was received in September 1997.  

The Board notes that in June 1998, the veteran submitted to 
the Board an apparent claim for compensation pursuant to 
38 U.S.C.A. § 1151 due to a VA surgical procedure involving 
his left hip and a portion of an epidural catheter that 
remained in his back.  The claim has not been adjudicated or 
developed for appellate review and is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran filed a timely notice of disagreement to a 
September 1988 RO rating decision which denied entitlement to 
service connection for left leg vascular disability.   

2.  Medical evidence shows that the veteran suffers from deep 
vein thrombosis of the left leg with venous stasis ulcers as 
a result of surgery performed by VA in February 1985 to 
replace the veteran's service-connected left hip. 

3.  The veteran suffers from fecal incontinence related to 
his service-connected compression fracture of T8.

4.  The veteran suffers spastic paraparesis and neuropathy, 
to include left facial weakness, but no neurological 
imbalance, as a result of injuries sustained during service. 

5.  There is no medical evidence to show that the veteran has 
a heart condition related to his 1985 VA left hip surgery, or 
that a myocardial infarction occurred during his 1985 hip 
surgery.

6.  There is no medical evidence that the veteran had a blood 
clot that was caused by or was related to medication 
prescribed by VA physicians.  

7.  The veteran's service-connected total left hip 
arthroplasty is productive of severe pain and limitation of 
motion and bursitis, without evidence of markedly severe 
weakness or the required use of crutches.


CONCLUSIONS OF LAW

1.  The veteran's left leg deep vein thrombosis and venous 
stasis ulcers are proximately due to or the result of his 
service connected left total hip arthroplasty.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).

2.  The veteran's loss of bowel control is proximately due to 
or the result of his service connected thoracic spine 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1998). 

3.  The veteran's spastic paraparesis and neuropathy, to 
include left facial weakness, are proximately due to or the 
result of injury to his thoracic spine and brain sustained 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1998). 

4.  Neurological imbalance was not incurred in or aggravated 
by service, nor is neurological imbalance due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).

5  The veteran's claims of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for a heart condition, to 
include myocardial infarction, and for residuals of a blood 
clot to the heart due to VA prescribed medication, are not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The schedular criteria for entitlement to a disability 
evaluation in excess of 70 percent for left total hip 
replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5054 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Left Leg Deep Vein Thrombosis and 
Venous Stasis Ulcers, Bowel Incontinence, and Neurological 
Disability

Preliminarily, the Board finds that the veteran's claims for 
service connection are well grounded within the meaning of 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented 
claims which are not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
those claims.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted within the line of duty 
if the disability is not a result of the veteran's own 
willful misconduct.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for 
disability shown to be proximately due to or the result of a 
service-connected disorder.  38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (hereinafter the "Court") to allow 
service connection for a disorder which is either caused or 
aggravated by a service-connected condition.  Allen v. Brown, 
7 Vet. App. 439 (1995).  

In each of the following claims for service connection, the 
veteran alleges that the disability claimed arises from a 
service-connected condition and that service connection on a 
secondary basis is therefore warranted. 

A.  Left Leg Deep Vein Thrombosis and Venous Stasis Ulcers.

At the outset, the Board notes the procedural history of this 
claim indicates that there was never a final decision 
rendered regarding the May 1988 claim for service connection.  
The veteran was notified of the RO's September 1988 rating 
decision in an October 1988 letter.  In March 1989, the 
veteran submitted medical records regarding the deep vein 
thrombosis and restated his claim.  The Board construes this 
submission as a timely filed notice of disagreement.  
However, in May 1989 the RO incorrectly notified the veteran 
that his appeal period had expired and that he was required 
to submit new and material evidence to reopen his claim for 
service connection.  His appeal as to the deep vein 
thrombosis and venous stasis ulcers therefore arises from the 
September 1988 rating decision.  38 C.F.R. § 20.200.

The Board further finds that the veteran's underlying claim 
based on left leg vascular disability which encompasses deep 
vein thrombosis and venous stasis ulcers of the left leg.  It 
appears that the claim as to the venous stasis ulcers has 
been treated as an attempt to reopen and thus viewed under a 
new and material evidence analysis.  However, notwithstanding 
that the most recent RO decision characterized the claim as 
service connection for venous stasis ulcers, it remains an 
original claim for left leg deep vein thrombosis and venous 
stasis ulcers as part of the overall claim based on left leg 
vascular disability.  While as a general rule a claim which 
is incorrectly analyzed under the new and material evidence 
by the RO must be remanded for a de novo review on the 
merits, in the present case the Board proceeds with its own 
review on the merits noting that in view of the Board's 
ultimate decision, no prejudice results to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The VA hospital and outpatient medical records reveal that 
the veteran developed a post-operative deep vein thrombosis 
in February 1985, subsequent to surgery for a total left hip 
replacement.  The veteran's left hip disability is service 
connected.  VA outpatient treatment records covering the 
period from March 1986 though July 1986 show treatment for a 
variety of conditions including cellulitis of the left leg 
and venous stasis ulcers of the left leg.  The medical 
records repeatedly state the diagnosis of venous stasis 
dermatitis and ulcers as secondary to deep vein thrombosis 
and left hip arthroplasty.  A VA orthopedic physician 
submitted an opinion in April 1996 stating that the veteran's 
left leg deep vein thrombosis was a common complication after 
joint replacement.  

As the medical evidence of record clearly identifies the 
veteran's service- connected left hip arthroplasty as the 
proximate cause of his subsequent left leg deep vein 
thrombosis and venous stasis ulcers, service connection is 
warranted on a secondary basis.  

B.  Loss of Bowel Control 

The veteran claims that he has increasing bowel incontinence 
due to his service connected disabilities.  He maintains that 
he has had some difficulty with bowel control since his 
spinal injury in 1955, with increased problem subsequent to 
his left hip surgery in 1985.  

VA outpatient treatment records covering the period December 
1987 through June 1996, reveal no complaints or clinical 
findings regarding bowel incontinence.  The VA outpatient 
records are essentially limited to evaluation of the 
veteran's skin, feet, and left hip.  

The initial record of complaint regarding fecal incontinence 
is the April 1996 VA examination report.  During this VA 
examination, the veteran reported that he did not know when a 
bowel movement would occur and that he was limited in his 
activities and travel because of this condition.  He stated 
that episodes of incontinence used to be rare, 2 to 3 times a 
year but had increased since his surgery in February 1985.  
He reported that during 1996 he had between 10 and 15 
instances of loss of bowel control.  The VA examiner noted 
that a functional impairment of the veteran's peripheral and 
autonomic nervous system was decreased bowel control.  There 
was evidence of slightly decreased anal tone with normal 
perianal sensation.  The diagnosis was reported as mild bowel 
incontinence residual to compression fracture of T8 in 1955.  

In reviewing the evidence of record, the Board concludes that 
as there is a medical diagnosis of fecal incontinence 
secondary to a service connected disability, the claim must 
be granted.  Notwithstanding that the VA outpatient records 
are silent as to this complaint, the April 1996 VA 
examination report indicates a direct relationship between 
the veteran's decreased anal tone and his back injury.  
Moreover, the veteran reported that the increase in severity 
had only occurred during 1996, thus reflecting a reason for 
the absence of such complaint in the outpatient records.  

Accordingly, the Board finds that the medical evidence of 
record supports entitlement to service connection for loss of 
bowel control.  

C.  Service Connection for Neurological Imbalance, Spastic 
Paraparesis and Neuropathy, and Left Facial Weakness

The Board notes that the veteran initially filed a claim for 
a neurological imbalance secondary to his service connected 
spine and head injuries.  The RO denied the veteran's claim.  
In October 1996, the veteran stated that he was filing for 
secondary service connection based upon the April 1996 
neurological findings of the VA examiner and a private 
neurologist.  The Board finds that as the veteran's claims 
both request service connection for residual neurological 
disability arising from the same set of facts, they are, in 
fact, the same claim.  See Ashford v. Brown, 10 Vet. App. 
120, 123.  In that case, the Court held that despite 
different nomenclature and varied etiology for a lung 
disability, it remained "inextricably intertwined" with a 
previous claim for a lung disorder.  Accordingly, the claims 
for neurological disability will be reviewed as a single 
claim.  

The veteran's service medical records reveal that he 
sustained serious injury in November 1954 after having been 
struck by a truck.  His discharge diagnosis of April 1955 
included a simple basal skull fracture with no artery or 
nerve involvement, a concussion, and a compression fracture 
of dorsal vertebrae 8, 10, and 11, with no artery or nerve 
involvement.  He is service connected for the compression 
fracture of the spine.  A later VA examination of November 
1956 found no evidence of a skull fracture and indicated that 
the veteran had suffered a cerebral concussion.  He is also 
service connected for tinnitus as a residual of the 
concussion, as well as several other disabilities.

As previously noted, service connection may be granted for 
disability that is shown to be proximately due to or 
aggravated by a service-connected condition.  38 C.F.R. § 
3.310(a).  In the instant case, the veteran claims service 
connection for neurologic disability as a result of the 
injuries he sustained during service.  

In March 1996, he requested compensation for his impaired 
sense of balance as a result of his injuries during service.  
He was afforded a VA examination in April 1996.  The VA 
examination for residuals of brain injury reflected a 
diagnosis of status post head injury with sequelae of hearing 
loss, mild left hemiparesis and complaints of headaches and 
memory loss.  The examiner found no objective evidence of 
cognitive deficit on bedside testing.  A neurological 
examination noted the veteran's history of compression 
fracture of T8 with complaints paraparesis and intermittent 
numbness in toes and fingers.  The diagnoses were reported 
as: Status post T8 compression fracture in 1955, with 
residual mild spastic paraparesis and bowel incontinence, 
worsening after hip replacement surgery in 1985; mild 
peripheral neuropathy.  

In October 1996, the veteran submitted a September 1996 
evaluation from a private neurologist.  The neurologist 
stated that the veteran had definite neurological findings 
consisting of spastic paraparesis in the lower extremities 
with the left leg weaker than the right; bilateral Babinski 
signs; ataxic left leg; sensory loss in left leg to pinprick; 
left interossei weakness in some mild weakness in left arm; 
and possible right optic nerve pallor and blurring of the 
disc margin.  The neurologist stated that after reviewing the 
veteran's VA letters, it was his opinion that the 
neurological problem extended back to April 1995 [sic] and he 
referred the veteran for further evaluation.

In June 1998, the Board received additional evidence from the 
veteran, including an MRI of the brain, as requested by his 
private neurologist.  Although there is no waiver of 
preliminary agency of original jurisdiction review of this 
evidence, the Board proceeds with its review since no 
prejudice results to the veteran in view of the Board's 
decision on this issue.  See 38 C.F.R. § 20.1304(c).  The MRI 
report indicated the presence of a relatively large area of 
abnormal signal intensity involving the right frontal lobe, 
most likely on the basis of encephalomalacia secondary to 
previous infarction and/or brain contusion extending from the 
deep white matter into the cortical aspect of the right 
frontal lobe.  Additional MRI's of the cervical and thoracic 
spine showed diffuse spondylosis and degenerative changes of 
both areas of the spine.  There was also evidence of kyphosis 
of the thoracic spine secondary to partial collapse and 
wedging of the T8 vertebral body.  

In October 1998, the Board requested an expert medical 
opinion to determine the relationship between the injuries 
sustained during service and the reported neurological 
problems.  In a November 1988 opinion letter, Merrill Kanter 
Carollin, M.D. indicated that there was no reference in the 
charts to neurologic imbalance.  However, this VA neurologist 
commented that the veteran's spastic paraparesis and 
neuropathy were likely the direct result of injury to the 
veteran's thoracic spine sustained during service.  The 
neurologist also reported that it was unclear about the 
veteran's mild left central facial weakness, as noted during 
an April 1996 VA examination, but that it would be consistent 
with the findings of the left arm and leg involvement if 
identified on an examination and would be consistent with the 
location of the lesion noted the brain MRI. 

In reviewing the evidence of record, the Board concludes that 
the medical evidence establishes a relationship between the 
veteran's service-connected spine injury and the concussion 
sustained during service and his current neurological 
disability.  The VA examination report April 1996 found that 
the veteran's peripheral neuropathy was the result of his 
service-connected spine fracture and a private neurology 
report of September 1996, confirmed the presence of 
neurological impairment.  The VA neurologist who provided an 
expert opinion concluded that the injuries the veteran 
sustained in the truck accident during service resulted in 
his currently diagnosed neurological impairment.  
Accordingly, the Board finds that entitlement to service 
connection is warranted for spastic paraparesis and 
neuropathy, to include facial weakness.  

As to the claimed neurological imbalance, the medical expert 
found no evidence of such a condition.

II.  Compensation pursuant to 38 U.S.C.A. § 1151

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA hospital, 
medical or surgical treatment, or pursuit of a course of 
vocational rehabilitation under Chapter 31 of Title 38, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  38 U.S.C.A. § 1151 (West 
1991). 

At the outset, the Board notes that while § 1151 was revised 
by Congress, effective October 1, 1997, the VA General 
Counsel has determined that all claims for benefits under 38 
U.S.C. §1151, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  VAOPGCPREC No. 40-97 (1997).  As 
the veteran's claims were filed in March 1896 and October 
1996, respectively, they will be reviewed accordingly under 
the statute in existence at that time.  

Prior to reaching the merits of the veteran's claim, the 
Board must determine whether the veteran has crossed the 
threshold of establishing a well-grounded claim.  Statutory 
law as enacted by the Congress charges a claimant for VA 
benefits with the initial burden of presenting evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim has been defined by the Court as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990).  "[W]here the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required." Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993). 

To satisfy the burden of establishing a well-grounded claim 
under the provisions of 38 C.F.R. § 1151, there must be 
medical evidence of a nexus between the alleged injury or 
aggravated injury and VA hospital, medical or surgical 
treatment, or pursuit of a course of vocational 
rehabilitation.  Epps v. Gober, 126 F.3d 1464, 1468 (1997).  
Moreover, the truthfulness of evidence is presumed in 
determining whether a claim is well-grounded.  King v. Brown, 
5 Vet.App. 19, 21 (1993).  

A.  Heart Condition 

The veteran asserts that he suffered a heart attack during 
his left total hip arthroplasty in February 1985.  He 
maintains that he is entitled to compensation for his heart 
condition because it occurred as the result of surgical 
treatment by the VA.  

The medical evidence of record, however, does not support the 
veteran's contentions.  The discharge summary of the 
veteran's February 1985 left hip surgery indicated a post 
surgical complication of deep vein thrombosis in the left 
leg, without any evidence of a myocardial infarction or other 
heart problems.  

In April 1996, the veteran had a VA examination.  An 
electrocardiogram (EKG) showed abnormal results with an 
inferior infarct of undetermined age.  The VA examiner 
reported that unless the veteran had an atrial septal defect 
(ASD) or ventral septal defect (VSD), a venous thrombosis 
would not cause a coronary event.  If the veteran had 
underlying coronary artery disease and he experienced a 
concurrent pulmonary embolus, then that condition could 
contribute to myocardial infarction.   

The RO obtained an opinion from a VA orthopedic physician who 
reviewed the veteran's chart, in particular the arthroplasty 
of the left hip performed in February 1985.  The VA physician 
stated that the veteran's deep vein thrombosis of the left 
leg was a well known and common complication after joint 
replacement.  He noted that the veteran was treated 
appropriately with aspirin and TED hose.  He further noted 
that there was no evidence of a heart attack during this 
hospital admission.

B.  Residuals of a Blood Clot

The veteran has also failed to meet his burden of 
establishing a well-grounded claim for compensation for 
residuals of an arterial blood clot to the heart due to 
medicine prescribed by the VA.  There is no medical evidence 
to show that a blood clot in connection with the heart was 
caused by medication prescribed by VA physicians. 

Moreover, the veteran's claim fails because there is no 
medical evidence to show that he has a blood clot in any of 
the arteries of his heart.  As alluded to earlier, the 
veteran has a history of a myocardial infarction of 
indeterminate age.  However, there is no medical evidence to 
show that this condition was caused by any type of emboli, 
and the cardiologist's opinion in the April 1996 VA 
examination report was that a deep vein thrombosis was 
unlikely to cause a coronary event.  

The only evidence to support the veteran's contention that he 
has a blood clot in an artery of his heart as the result of 
medicine prescribed by the VA, is his own testimony.  
However, he is a layperson and does not have the requisite 
medical expertise to render a diagnosis or offer a medical 
opinion as required to establish a well-grounded claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

C.  Conclusion

In summary, the Board finds that there is no medical evidence 
to link a heart condition, including a previous myocardial 
infarction, to a February 1985 total left hip arthroplasty, 
and there is no medical evidence of a current disability 
involving a blood clot in the arteries of the heart that is 
linked to medication prescribed by the VA subsequent to the 
veteran's 1985 surgery for the left hip.  Accordingly, the 
Board concludes that the veteran's claims for compensation 
for a heart condition and for residuals of a blood clot are 
not well grounded.  

With respect to each claim for compensation pursuant to 
38 U.S.C.A. § 1151, the Board is aware of no circumstance in 
this matter which would constitute notice to the VA that 
relevant evidence may exist or could be obtained, which, if 
true, would serve to render plausible the veteran's claims 
denied herein.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 
1997).  Moreover, as the foregoing discussion explains to the 
veteran that a well-grounded claim for compensation pursuant 
to 38 U.S.C.A. § 1151 requires medical evidence of a nexus 
between the alleged injury or aggravated injury and VA 
hospital, medical or surgical treatment, the Board views its 
discussion as sufficient to inform him of the elements 
necessary to complete his application for a claim for service 
connection.  Robinette v. Brown, 8 Vet.App. 69 (1995).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claims are not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

III.  Increased Rating for Left Total Hip Replacement

Preliminarily, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is seeking an increased rating (as opposed to 
entitlement to service connection), an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well-grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In the instant case, the veteran was granted service 
connection for a fractured acetabulum of the left hip, 
effective December 1955.  In February 1985, his left hip was 
replaced due to traumatic degenerative arthritis.  His left 
hip disability has been evaluated according to the schedular 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5054, and he 
is currently assigned a 70 percent disability rating.

The veteran's current rating is indicative of markedly severe 
residual weakness, pain or limitation of motion following 
implantation of a hip prosthesis.  In order to establish a 90 
percent rating under Diagnostic Code 5054 there must be 
evidence of such painful motion or weakness that the use of 
crutches is required following the prosthesis implantation.  
The VA outpatient medical records covering the period from 
March 1989 through July 1996, show that range of motion of 
the veteran's left hip has remained essentially the same with 
marked limitation of motion and subjective symptoms of pain.  
VA orthopedic clinical notes from April 1996 reflect the 
veteran's complaints of chronic pain over the area of the 
greater trochanter of the left hip.  The veteran reported 
that he could walk several blocks but had trouble climbing 
stairs.  A range of motion study of the left hip revealed 
flexion limited to 90 degrees from a full 125 degrees, 
abduction to a full 45 degrees, internal rotation limited to 
twenty degrees from a full 40 degrees, and external rotation 
limited to 35 degrees from a full 40 degrees.  All movements 
were noted to be accompanied by mild pain.  The diagnosis was 
bursitis of the greater trochanter.  

An April 1996 VA examination of the left hip, two weeks after 
an outpatient evaluation, reflected the same complaints of 
pain and additional complaints of sensory deficit in the left 
lower leg and a non-healing ulcer.  The VA examiner found 
evidence of pain over the incision of the grater trochanter 
and pain with internal and external rotation.  He noted that 
the pain was not in the groin area but internal.  He also 
noted an abnormal gait.  A report of X-ray of the left hip 
indicated that the left femoral prosthesis was in good 
position.  There was an old healing fracture of the left 
ischial bone with callous formation at the fracture site but 
no evidence of a recent fracture.  The VA examiner reported 
the following diagnoses as post-operative total hip 
complications: neuroma/greater trochanteric bursitis; venous 
insufficiency left leg with non-healing ulcers; permanent 
sensory deficit left leg; and heterotopic bone formation, 
left hip.  

There is no medical evidence that the veteran is required to 
use crutches due to pain and weakness in his left hip.  The 
Board considered the veteran's statements that he was 
prescribed crutches in 1985, and that he must use them on 
occasion when the pain is sufficiently bad.  However, the 
current medical evidence of record indicates that although 
the veteran walks with an altered gait, he is able to walk 
several blocks without the use of an external aid such as 
crutches or a cane, and he can still climb stairs, albeit 
slowly.  His complaints of chronic pain and attendant 
functional loss are already contemplated in the currently 
assigned 70 percent rating.  Thus, an increased under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 is not for 
application.  Deluca v. Brown 8 Vet. App. 202 (1995).  

The Board notes that the veteran has a diagnosis of bursitis 
of the greater trochanter of the left hip.  Accordingly, the 
diagnostic codes of 38 C.F.R. § 4.71a which refer to 
arthritis (5003, 5010), are also for consideration.  However, 
as arthritis is evaluated based upon limitation of motion of 
the affected joint, and the only schedular rating higher than 
70 percent is for ankylosis of the left hip (Diagnostic Code 
5250), an increased rating under these schedular criteria is 
not warranted.  While the veteran clearly has decreased 
motion of his left hip with an altered gait related to a 
shortening of the left leg, there is no medical evidence to 
suggest ankylosis of the hip joint, failure of the left foot 
to reach the ground, or the necessity of crutches as a result 
of any ankylosis, such that a 90 percent rating under this 
particular diagnostic code would be warranted.   

Accordingly, the Board concludes that the preponderance of 
the evidence is against a disability evaluation in excess of 
70 percent for residuals of a left total hip replacement.  

In reaching this decision, the Board considered and found no 
evidence of record that was in relative equipoise; thus, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   

The Board also considered the potential application of 
various other provisions of Title 38 of the Code of Federal 
Regulations as required by the Court's holding in Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998).  However, there 
has been no showing that the total left hip replacement has 
necessitated frequent periods of hospitalization or has 
otherwise presented an exceptional disability picture which 
renders impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that a remand for evaluation of an extra-schedular rating is 
not required.  Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to service connection for left leg deep vein 
thrombosis and venous stasis ulcers secondary to service-
connected left hip arthroplasty is warranted.  Entitlement to 
service connection for loss of bowel control as secondary to 
service-connected compression fracture of T8 with kyphosis 
and degenerative changes is warranted.  Entitlement to 
service connection for spastic paraparesis and neuropathy, to 
include left facial weakness, as secondary to service-
connected compression fracture of T8 with kyphosis and 
degenerative changes and a brain concussion is warranted.  To 
this extent, the appeal is granted. 

The veteran's claim of entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for a heart condition, to include a 
myocardial infarction, as a result of VA surgical treatment 
is not well-grounded.  The veteran's claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
a blood clot to the heart due to VA medical treatment is not 
well-grounded.  Entitlement to service connection for 
neurological imbalance is not warranted.  Entitlement to a 
disability rating in excess of 70 percent for service-
connected left hip arthroplasty is not warranted.  To this 
extent, the appeal is denied.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

